DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2nd, 2022 has been entered.
Status of claims
Claims 1-20 are pending.
Claim Objections
Claims 1, 11 are objected to because of the following informalities:
Claim 1 is objected to under 37 CFR 1.75(i), which states “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”.
In line 6 of claim 11, “the firs shaft” should be corrected to --the first shaft-- in order to correct the spelling of “first”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers, Jr (US 2012/0251234; hereinafter Lemmers) in view of Katayama et al. (US 10,415,645) and Choi et al. (US 9,303,695).
Regarding claim 1, Lemmers discloses an aircraft engine shaft assembly ([0001]-[0002] state that this shaft assembly relates to a drive assembly, with specificity towards a gas turbine engine of aircraft), comprising: a first shaft (22) coupled to a second shaft (36) with a splined coupling (40), the first and second shafts and the splined coupling being rotatable about an axis ([0002] states that the gear box 12, which houses the first shaft, splined coupling, and second shaft, rotationally drives an auxiliary device in the form of a generator 16; i.e. the first shaft, second shaft, and splined coupling are rotatable about an axis; see Annotated Fig. 1 below depicting the axis), a positioning device (comprising first portion 46 and second portion 60) being mounted to the splined coupling and to the first shaft about the axis (it can be seen in Fig. 3A the positioning device is mounted to the splined coupling and to the first shaft), and the positioning device fixed in position relative to the first shaft (splines 63 of positioning device will be fixed with splines 58 of first shaft as they are meshed together).

    PNG
    media_image1.png
    353
    640
    media_image1.png
    Greyscale

Annotated Figure 1
Lemmers does not explicitly disclose wherein the splined coupling is made of an electrically insulating material, nor wherein the positioning device is rotatable relative to the first shaft to axially displace the positioning device along the axis relative to the first shaft between a first device axial position and at least another device axial position, to control an axial position of the splined coupling, and wherein the positioning device is fixed in position relative to the first shaft in the first device axial position and in the at least another device axial position, the positioning device in the first device axial position spacing the first shaft axially apart from the second shaft a first axial distance, the positioning device in the at least another device axial position spacing the first shaft axially apart from the second shaft a second axial distance, the first axial distance being different from the second axial distance.
Katayama teaches of a similar shaft assembly, having shaft members (12 Fig. 1-4, 6A-7) coupled together via a coupling member (18 Fig. 1-4, 6D-7) which is made of an electrically-insulating material in the form of a fiber reinforced plastic (Col. 5 lines 15-16).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the splined coupling of Lemmers out of fiber reinforced plastic, as taught by Katayama, as a simple means of design preference in order to take advantage of the material properties of fiber reinforced plastic. Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Choi teaches of a similar shaft assembly wherein shafts (100, 200 Fig. 5, 6) are coupled together via members (200b, 300, 400 Fig. 5), wherein member (400) has a threaded outer segment (420 Fig. 5), which is mounted within a threaded recess of shaft 100 (threads 102 of shaft 100 in Fig. 5).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lemmers with the teachings of Choi, to have an outer segment of the positioning device have threading and an inner recess of the first shaft have threading, as a means to replace one well known fastening arrangement with another. By simply replacing both of the splines (63) of the first portion of the positioning device and the portion of splines (58) of the first shaft that mate with the splines of the first portion with threads, this would create an outer threaded segment of the positioning device, which is mounted into a threaded recess of the first shaft, and produce the unexpected result of allowing for rotative connection between the first shaft, positioning device, and splined coupling.
Further, by making such a modification, this would enable the positioning device to be rotatable relative to the first shaft (by way of the act of threading the positioning device within the threaded recess of the first shaft), allowing for the positioning device to be axially displaced relative to the first shaft between a first device axial position and at least another device axial position (due to the act of threading of the first portion of the positioning device within the threaded recess of the first shaft), thereby controlling an axial position of the splined coupling (as the positioning device is able to be threaded in/out of the threaded recess of the first shaft, this would control an axial position of the splined coupling). Still further, the positioning device will be fixed in position relative to the first shaft in the first device axial position and in the at least another device axial position (due to the threaded connection between the threads of the first portion of the positioning device and the threads of the inner recess of the first shaft) and would space the first shaft axially apart from the second shaft a first axial distance while in the first device axial position (in the first axial position, i.e. when the first portion of the positioning device is not fully threaded within the inner recess of the first shaft, the first and second shafts will be space apart a first axial distance) and would space the first shaft axially apart from the second shaft a second axial distance while in the at least another device axial position (in a second axial position, i.e. when the first portion of the positioning device is fully threaded within the inner recess of the first shaft, the first and second shafts will be spaced apart a second distance), wherein the first axial distance is different than the second device axial position (as would be the case due to the first portion of the positioning device being fully threaded within the inner recess in the first shaft in the at least another axial position).
Regarding claim 2, the combination of Lemmers, Katayama, and Choi further teach wherein the positioning device includes a first portion (46 of Lemmers) coupled to a second portion (60 of Lemmers), the first portion mounted to the first shaft (it can be seen in Fig. 3A of Lemmers that the first portion is mounted within the first shaft), and the second portion mounted to the splined coupling (it can be seen in Fig. 3A of Lemmers that the second portion is mounted within the splined coupling).
Regarding claim 3, the combination of Lemmers, Katayama, and Choi further teach wherein the first portion of the positioning device is displaceable along the axis relative to the first shaft (as the first portion is able to be threaded within the threaded recess of the first shaft, the first portion of the positioning device is thereby displaceable along the axis relative to the first shaft).
Regarding claim 4, the combination of Lemmers, Katayama, and Choi further teach wherein the positioning device includes an outer threaded segment and the first shaft includes a threaded recess (as taught by Choi in claim 1), the outer threaded segment of the positioning device mounted within the threaded recess of the first shaft and displaceable thereto (as taught by Choi in claim 1).
Regarding claim 5, the combination of Lemmers, Katayama, and Choi further teach wherein the splined coupling includes a flange (see Annotated Fig. 2 below) disposed between the first and second portions of the positioning device (it can be seen in Fig. 3A of Lemmers that the flange is disposed between the first and second portions).

    PNG
    media_image2.png
    372
    580
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 6, the combination of Lemmers, Katayama, and Choi further teach wherein the second portion includes a flange mounted to the splined coupling (see Annotated Fig. 3 below; it can be seen the second portion has a flange mounted to the splined coupling) and a threaded segment extending away from the flange through an opening in the splined coupling (see Annotated Fig. 3), the threaded segment coupled to the first portion of the positioning device (the second portion is disclosed as being threadingly received in a threaded hole, see 62 in Fig. 4B of Lemmers, of the first portion in [0019] of Lemmers, meaning that a threaded segment of the second portion extends away from the flange through the opening of the splined coupling seen in Annotated Fig. 3 and is coupled to the first portion).

    PNG
    media_image3.png
    379
    606
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 7, the combination of Lemmers, Katayama, and Choi further teach wherein the first portion of the positioning device includes an internal cavity (62 Fig. 4B of Lemmers) delimited by an internal threaded wall, the threaded segment of the second portion disposed in the internal cavity and engaged with the internal threaded wall (it is disclose in [0019] of Lemmers that the second portion is threadingly received in a threaded hole 62 of the first portion, meaning that the first portion includes an internal cavity delimited by an internal threaded wall with the threaded segment of the second portion engaged with the internal threaded wall).
Regarding claim 8, the combination of Lemmers, Katayama, and Choi further teach wherein the first shaft defines a shaft cavity delimited by a shaft cavity side wall and a shaft cavity end wall (see Annotated Fig. 4 below), the first shaft having a threaded recess extending axially into the first shaft from the shaft cavity end wall (as taught by Choi in claim 1; see Annotated Fig. 5 below), part of the positioning device disposed in the threaded recess and displaceable therein (as taught by Choi in claim 1).

    PNG
    media_image4.png
    372
    606
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    360
    614
    media_image5.png
    Greyscale

Annotated Figure 4						Annotated Figure 5
Regarding claim 9, the combination of Lemmers, Katayama, and Choi further teach wherein the splined coupling has a coupling cavity (see Annotated Fig. 6 below) delimited by a coupling cavity side wall (see Annotated Fig. 6) and a coupling cavity end wall having an opening therein (the end wall is formed by flange of the splined coupling seen in Annotated Fig. 2, which has an opening as seen in Annotated Fig. 3), part of the positioning device mounted to the coupling cavity end wall and extending through the opening therein (it can be seen that the second portion of the positioning device is mounted to the coupling cavity end wall and extends through the opening therein).

    PNG
    media_image6.png
    353
    762
    media_image6.png
    Greyscale

Annotated Figure 6
	Regarding claim 11, Lemmers discloses of a method for coupling a first shaft (22) of an aircraft engine to a second shaft (36) of the aircraft engine ([0001]-[0002] state that this shaft assembly relates to a drive assembly, with specificity towards a gas turbine engine of aircraft), the first shaft and the second shaft being rotatable about an axis of rotation ([0002] states that the gear box 12, which houses the first shaft, splined coupling, and second shaft, rotationally drives an auxiliary device in the form of a generator 16; i.e. the first shaft, second shaft, and splined coupling are rotatable about an axis; see Annotated Fig. 1 depicting the axis), the method comprising:
	mounting a positioning device (comprising first portion 46 and second portion 60) to the first shaft (it can be seen in Fig. 3A the positioning device is mounted to the first shaft), thereby establishing one axial position of the second shaft relative to the first shaft (an assembled position as seen in Fig. 3A);
	mounting a splined coupling (40) to the positioning device (it can be seen in the figures that the splined coupling is mounted to the positioning device, by way of it being sandwiched between the first and second portions), and rotationally coupling the splined coupling to the first shaft ([0002] states that the gear box 12, which houses the first shaft, splined coupling, and second shaft, rotationally drives an auxiliary device in the form of a generator 16; i.e. the splined coupling is rotationally coupled to the first shaft); and
	rotationally coupling the second shaft to the splined coupling to position the second shaft at the one axial position (seeing as to how the rotation of the first shaft, splined coupling, and second shaft rotationally drive a generator as disclosed in [0002], the second shaft is rotationally coupled to the splined coupling at the one axial position established by way of the positioning device).
	Lemmers does not explicitly disclose wherein the splined coupling is made of an electrically-insulating material, nor wherein the positioning device is rotated relative to the first shaft to axially displace the positioning device along the axis of rotation relative to the first shaft, thereby establishing a plurality of axial positions of the second shaft relative to the first shaft.
Katayama teaches of a similar shaft assembly, having shaft members (12 Fig. 1-4, 6A-7) coupled together via a coupling member (18 Fig. 1-4, 6D-7) which is made of an electrically-insulating material in the form of a fiber reinforced plastic (Col. 5 lines 15-16).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the splined coupling of Lemmers out of fiber reinforced plastic, as taught by Katayama, as a simple means of design preference in order to take advantage of the material properties of fiber reinforced plastic. Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Choi teaches of a similar shaft assembly wherein shafts (100, 200 Fig. 5, 6) are coupled together via members (200b, 300, 400 Fig. 5), wherein member (400) has a threaded outer segment (420 Fig. 5), which is mounted within a threaded recess of shaft 100 (threads 102 of shaft 100 in Fig. 5).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lemmers with the teachings of Choi, to have an outer segment of the positioning device have threading and an inner recess of the first shaft having threading, as a means to replace one well known fastening arrangement with another. By simply replacing both of the splines (63) of the first portion of the positioning device and the portion of splines (58) of the first shaft that mate with the splines of the first portion with threads, this would create an outer threaded segment of the positioning device, which is mounted into a threaded recess of the first shaft, and produce the unexpected result of allowing for rotative connection between the first shaft, positioning device, and splined coupling.
Further, by making such a modification, this would enable the positioning device to be rotatable relative to the first shaft (by way of the act of threading the positioning device within the threaded recess of the first shaft), allowing for the positioning device to be axially displaced along the axis of rotation relative of the first shaft, and during such displacement, a plurality of axial positions of the second shaft relative to the first shaft may be established (the second shaft will have a plurality of axial positions as the first portion of the positioning device is threaded into the threaded recess of the first shaft).
	Regarding claim 12, the combination of Lemmers, Katayama, and Choi further teaches wherein mounting the positioning device to the first shaft includes displacing the positioning device along the axis of rotation relative to the first shaft to establish the one axial position (as taught by Choi in claim 11, due to the first portion of the positioning device being threaded into the threaded recess of the first shaft until the second shaft is the one axial position, which is seen as the assembled position in Fig. 3A of Lemmers).
	Regarding claim 13, the combination of Lemmers, Katayama, and Choi further teaches wherein displacing the positioning device along the axis of rotation includes rotating at least part of the positioning device within a threaded recess of the first shaft (as taught by Choi in claim 11).
	Regarding claim 14, the combination of Lemmers, Katayama, and Choi further teaches wherein mounting the positioning device to the first shaft includes mounting the positioning device within a recess of the first shaft (see Annotated Fig. 7 below depicting the first portion of the positioning device mounted within threaded recess of the first shaft), and displacing the positioning device within the recess along the axis of rotation (as taught by Choi in claim 11, the first portion of the positioning device is displaced within the threaded recess along the axis of rotation as it is threaded into the threaded recess).

    PNG
    media_image7.png
    360
    606
    media_image7.png
    Greyscale

Annotated Figure 7
	Regarding claim 15, the combination of Lemmers, Katayama, and Choi further teaches wherein mounting the positioning device to the first shaft includes mounting a first portion of the positioning device to the first shaft (it can be seen in Fig. 3A of Lemmers and Annotated Fig. 7 that the first portion is mounted within the threaded recess of the first shaft), and mounting the splined coupling includes securing the splined coupling to the first portion of the positioning device with a second portion of the positioning device (it can be seen in Fig. 3A of Lemmers that the splined coupling is secured to the first portion via second portion 60), to sandwich part of the splined coupling between the first and second portions of the positioning device (it can be seen in Annotated Fig. 8 below that the flange of the splined coupling is sandwiched between the first and second positioning portions).

    PNG
    media_image8.png
    385
    580
    media_image8.png
    Greyscale

Annotated Figure 8
	Regarding claim 16, the combination of Lemmers, Katayama, and Choi further teaches wherein mounting the splined coupling and rotationally coupling the second shaft includes mounting the splined coupling and rotationally coupling the second shaft within a cavity in an end of the first shaft (it can be seen in Fig. 3A of Lemmers that the second shaft is rotationally coupled to the splined coupling and that the splined coupling is received in a cavity of the first shaft, meaning that the cavity of the first shaft receives the splined coupling rotationally coupled with the second shaft; see Annotated Fig. 9 below).

    PNG
    media_image9.png
    360
    571
    media_image9.png
    Greyscale

Annotated Figure 9
	Regarding claim 17, Lemmers discloses a coupling assembly for rotatably coupling a first shaft (22) of an aircraft engine and a second shaft (36) of the aircraft engine ([0001]-[0002] state that this shaft assembly relates to a drive assembly, with specificity towards a gas turbine engine of aircraft), the first shaft and second shaft being rotatable about an axis of rotation ([0002] states that the gear box 12, which houses the first shaft, splined coupling, and second shaft, rotationally drives an auxiliary device in the form of a generator 16; i.e. the first shaft, second shaft, and splined coupling are rotatable about an axis; see Annotated Fig. 1 depicting the axis), the coupling assembly comprising:
	a splined coupling (40) having an outer wall with an outer spline arrangement engageable with the first shaft (splined coupling has outer splines 56 which engage with inner splines 58 of the first shaft, as referenced in [0020]), the splined coupling having a cavity (see Annotated Fig. 6) delimited an inner wall (see the side wall delimiting the cavity in Annotated Fig. 6) and an end wall having an opening therein (see end wall formed by flange in Annotated Fig. 2, with opening seen in Annotated Fig. 3); and
	a positioning device (comprising first portion 46 and second portion 60) mountable to the splined coupling (it can be seen in Fig. 2 that the positioning device is mounted to the splined coupling) and to the first shaft (as the splined coupling and positioning device are inserted within the first shaft during assembly, splines 63 of the positioning device will mount to splines 58 of the first shaft as splines 63 are meshed with splines 58), and the positioning device fixed in position relative to the first shaft (splines 63 of positioning device will be fixed with splines 58 as they are meshed together).
	Lemmers does not explicitly disclose wherein the splined coupling is made of an electrically-insulating material and has an inner wall with an inner spline arrangement which is engageable with the second shaft, nor wherein the positioning device is rotatable relative to the first shaft to axially displace the positioning device along the axis of rotation relative to the first shaft between a first device axial position and at least another device axial position, to control an axial position of the splined coupling, and wherein the positioning device is fixed in position relative to the first shaft in the first device axial position and in the at least another device axial position, the positioning device in the first device axial position spacing the first shaft axially apart from the second shaft a first axial distance, the positioning device in the at least another device axial position spacing the first shaft axially apart from the second shaft a second axial distance, the first axial distance being different from the second axial distance.
Katayama teaches of a similar shaft assembly, having shaft members (12 Fig. 1-4, 6A-7) coupled together via a coupling member (18 Fig. 1-4, 6D-7) which is made of an electrically-insulating material in the form of a fiber reinforced plastic (Col. 5 lines 15-16).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the splined coupling of Lemmers out of fiber reinforced plastic, as taught by Katayama, as a simple means of design preference in order to take advantage of the material properties of fiber reinforced plastic. Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Choi teaches of a similar shaft assembly wherein shafts (100, 200 Fig. 5, 6) are coupled together via a splined coupling (200b) and members (300, 400 Fig. 5), wherein the splined coupling has an inner wall with an inner spline arrangement (see 220 Fig. 5) which cooperatively receives splines (120 Fig. 5) of an outer spline arrangement of the shaft (100).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Lemmers with the teachings of Choi, to have the splined coupling have an inner wall with an inner spline arrangement and the second shaft have an outer spline arrangement. By simply rearranging the first end (42 Fig. 2, 4A) of the splined coupling of Lemmers so that instead of having an outer spline arrangement (54 Fig. 2, 4A) it has an inner spline arrangement within the cavity of the coupling (see Annotated Fig. 9 for the cavity) and rearranging the second shaft so that it has an outer spline arrangement and is sized to be received within the cavity, this would allow for the second shaft to be engageable with an inner spline arrangement of an inner wall of the splined coupling.
Choi further teaches wherein member (400) of the members (200b, 300, 400 Fig. 5) that couple the shafts (100, 200 Fig. 5, 6) together has a threaded outer segment (420 Fig. 5), which is mounted within a threaded recess of shaft 100 (threads 102 of shaft 100 in Fig. 5).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lemmers with the teachings of Choi, to have an outer segment of the positioning device have threading and an inner recess of the first shaft have threading, as a means to replace one well known fastening arrangement with another. By simply replacing both of the splines (63) of the first portion of the positioning device and the portion of splines (58) of the first shaft that mate with the splines of the first portion with threads, this would create an outer threaded segment of the positioning device, which is mounted into a threaded recess of the first shaft, and produce the unexpected result of allowing for rotative connection between the first shaft, positioning device, and splined coupling.
Further, by making such a modification, this would enable the positioning device to be rotatable relative to the first shaft (by way of the act of threading the positioning device within the threaded recess of the first shaft), allowing for the positioning device to be axially displaced relative to the first shaft between a first device axial position and at least another device axial position (due to the act of threading of the first portion of the positioning device within the threaded recess of the first shaft), thereby controlling an axial position of the splined coupling (as the positioning device is able to be threaded in/out of the threaded recess of the first shaft, this would control an axial position of the splined coupling). Still further, the positioning device will be fixed in position relative to the first shaft in the first device axial position and in the at least another device axial position (due to the threaded connection between the threads of the first portion of the positioning device and the threads of the inner recess of the first shaft) and would space the first shaft axially apart from the second shaft a first axial distance while in the first device axial position (in the first axial position, i.e. when the first portion of the positioning device is not fully threaded within the inner recess of the first shaft, the first and second shafts will be space apart a first axial distance) and would space the first shaft axially apart from the second shaft a second axial distance while in the at least another device axial position (in a second axial position, i.e. when the first portion of the positioning device is fully threaded within the inner recess of the first shaft, the first and second shafts will be spaced apart a second distance), wherein the first axial distance is different than the second device axial position (as would be the case due to the first portion of the positioning device being fully threaded within the inner recess in the first shaft in the at least another axial position).
	Regarding claim 18, the combination of Lemmers, Katayama, and Choi further teaches wherein the positioning device includes a first portion (46 of Lemmers) coupled to a second portion (60; it can be seen in Fig. 3A of Lemmers that the first and second portions are coupled together), the first portion mountable to the first shaft (it can be seen in Fig. 3A that the first portion is mountable to the first shaft), and the second portion mountable to the end wall of the splined coupling (it can be seen in Fig. 3A that the second portion is mountable to the end wall of the splined coupling formed by flange depicted in Annotated Fig. 2).
	Regarding claim 19, the combination of Lemmers, Katayama, and Choi further teaches wherein the second portion includes a flange (see Annotated Fig. 3) mountable to the end wall of the splined coupling (it can be seen in Fig. 3A of Lemmers that the flange is mountable to the end wall of the splined coupling) and a threaded segment extending away from the flange and configured to extend through the opening in the splined coupling (see Annotated Fig. 3), the threaded segment configured to be coupled to the first portion of the positioning device (the second portion is disclosed as being threadingly received in a threaded hole, see 62 in Fig. 4B, of the first portion in [0019] of Lemmers, meaning that a threaded segment of the second portion extends away from the flange through the opening of the splined coupling seen in Annotated Fig. 6 and is coupled to the first portion).
	Regarding claim 20, the combination of Lemmers, Katayama, and Choi further teaches wherein the first portion of the positioning device includes an internal cavity (62 Fig. 4B of Lemmers) delimited by an internal threaded wall, the threaded segment of the second portion configured to be disposed in the internal cavity and engage with the internal threaded wall (it is disclosed in [0019] of Lemmers that the second portion is threadingly received in a threaded hole 62 of the first portion, meaning that the first portion includes an internal cavity delimited by an internal threaded wall with the threaded segment of the second portion engaged with the internal threaded wall).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers in view of Katayama and Choi as applied to claim 1 above, and in further view of Hofmeister et al. (WO-96/05101; hereinafter Hofmeister).
Regarding claim 10, the combination of Lemmers, Katayama, and Choi further teaches wherein a shaft cavity (see Annotated Fig. 4) is defined in an end of the first shaft (it can be seen the shaft cavity is defined in an end of the first shaft), the splined coupling disposed within the shaft cavity between the first and second shafts (it can be seen in Fig. 3A of Lemmers and Annotated Fig. 4 that a portion of the splined coupling is disposed within the shaft cavity and is arranged between the first and second shafts).
Neither Lemmers, Katayama, nor Choi explicitly disclose wherein part of the second shaft is disposed within the shaft cavity of the first shaft, with the spline coupling about the second shaft.
Hofmeister teaches of a similar shaft assembly comprising a first shaft (10 Fig. 1, 4), coupling device (11 Fig. 1, 4), and second shaft (12 Fig. 1, 4), wherein the first shaft has a cavity (13 Fig. 1), and wherein the coupling device and second shaft are disposed within the cavity, as seen in Fig. 4.
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lemmers with the teachings of Hofmeister, so as to have part of the second shaft be disposed within the shaft cavity of the first shaft, as a means to produce the unexpected result of forming a more secure connection between the first and second shaft. By simply adjusting the length of the first shaft, so that the shaft cavity is able to receive a portion of the second shaft within the shaft cavity, this would allow for a portion of the second shaft to be disposed within the shaft cavity, with the splined coupling about the second shaft, as claimed.
Response to Arguments
The amendments to the claims filed May 2nd, 2022 have been received and are accepted.
The claim amendments filed overcome the prior grounds of rejection under 35 U.S.C. 103 for claims 1-20, however upon further consideration, a new grounds of rejection has been issued based upon teachings taught by Choi that were not relied upon for independent claims 1, 11, and 17, as has been expounded upon above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678